DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   02/09/2021. 
Claims 8-15 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant asserts on pages 8-9 and 11-13 that the computing device of Beaufays is a mobile device that communicates with a remote speech recognition system, and, therefore, does not read on the operating device of the instant application, as the operating device comprises a speech recognition and language determination device, and the operating device is located inside a motor vehicle. The Examiner respectfully disagrees with this assertion. Beaufays teaches that the computing device is included as part of a motor vehicle (see (5:52-55)), which reads on the operating device being located inside the motor vehicle. The Examiner also notes that, while the claim language recites that the operating device of a motor vehicle comprises a speech recognition and language determination device (claim 12), or the activation of a speech recognition and language determination device in an operating device (claim 8), comprising is an open-ended transitional phrase, and therefore, does not preclude the use of a server to house a component of the system, such as the speech recognition and language determination device. Further, regarding claim 8, the activation of the speech recognition and language determination device occurs in an operating device, which is taught by Beaufays when the user of a mobile device, which is also considered the computing device, accesses a speech recognition system (see (3:13-14, 39-42), (5:40-55), (6:36-39)). 
Applicant further asserts on page 9 that Beaufays does not disclose an output device. The Examiner respectfully disagrees with this assertion, as Beaufays teaches that request data can be output to a user interface (see (10:16-30)), as cited in the previous Office Action.
Applicant further asserts on pages 9-10 that Beaufays does not teach the operating devices operating in a first language in a first operating mode and in a second language in a second operating mode, and that speech recognition system being hosted in a server system of Beaufays does not read on the operating device. The Examiner respectfully disagrees. The latter argument has already been addressed regarding the embodiment of the speech recognition system and computing device of Beaufays, as seen earlier in the Examiner’s response. The former argument, regarding operating mode, is taught by Beaufays in that the computing device is able to receive input and provide output in multiple languages, where the language can be determined through analysis of the input audio (see (3:13-14, 39-61), (5:40-55), (6:36-67), (12:24-43)).
Hence, Applicant’s arguments are not persuasive.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating element configured to detect” in claim 12.

Regarding the term “operating element”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured to detect an operational action…”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “operating element” is a mere functional description.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

The “operating element” is a “pushbutton”, “swivel point” or “touch-sensitive screen” as per the specifications at [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaufays et al. (US Patent No. 9275635), hereinafter Beaufays.

Regarding claim 12, Beaufays teaches
An operating device of a motor vehicle ((5:52-55) a computing device may be included as part of a motor vehicle), comprising:
an operating element configured to detect an operational action by a user of the motor vehicle ((14:65-15:7) a control interface, i.e. operating element, may receive commands from a user for submission to the processor, i.e. detect an operational action);
a speech recognition and language determination device ((6:42-49) the system includes a speech recognizer); and
Atty. Dkt. No. 4557.1590001- 5 -AL HADDAD et al.Application No. To Be Assignedan output device configured to output a query signal, the query signal generated and transmitted by the speech recognition and language determination device ((10:16-30) the speech recognizer may output data to a user interface, i.e. output device configured to output a query signal, which requests that the user input information regarding the determined language, i.e. query signal generated and transmitted by the speech recognition and language determination device), wherein the operating device is located inside the motor vehicle and is configured to be used in a first operating language in a first operating mode and a second operating language in a second operating mode ((3:39-42), (5:52-55), (6:36-39), (12:24-43) the speech recognition system of a computing device included as part of a motor vehicle, i.e. operating device is located inside the motor vehicle, is capable of processing multiple languages according to past user input, i.e. configured to be used in a first operating language…and a second operating language).  

Regarding claim 14, Beaufays teaches claim 12, and further teaches
at least one microprocessor or at least one microcontroller ((13:45) computing device includes a processor); and
a data memory comprising a program code, wherein the program code is configured to carry out operations when executed by the speech recognition and language determination device ((14:11-19) an information carrier such as a memory containing instructions, i.e. data memory comprising a program code, that performs the methods when executed, i.e. carry out operations when executed).  

Regarding claim 15, Beaufays teaches claim 14, and further teaches
wherein the speech recognition and language determination device further comprises a microphone, the microphone configured to record a voice input of the user ((6:36-39), (9:19-24) the system, i.e. device, includes a microphone into which the user speaks, i.e. voice input of a user, to provide input audio for further processing, i.e. configured to record).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufays, in view of Eckert et al. (U.S. PG Pub No. 2008/0162146), as shown in the IDS, hereinafter Eckert.

Regarding claim 8, Beaufays teaches
A method for operating a motor vehicle, comprising ((2:27-32) the techniques may be implemented as a method):
activating a speech recognition and language determination device in an operating device of the motor vehicle, wherein the operating device is located inside the motor vehicle and is configured to be used in a first operating language in a first operating mode and a second operating language in a second operating mode ((3:13-14, 39-42), (5:52-55), (6:36-39) the speech recognition system, i.e. speech recognition and language determination device, of a computing device that is included as part of a motor vehicle, i.e. operating device is located inside the motor vehicle, and is capable of processing multiple languages according to past user input, i.e. configured to be used in a first operating language…and a second operating language, is accessed by the user, i.e. activating);
recognizing, by the speech recognition and language determination device in the first operating mode, a voice input by a user of the motor vehicle ((3:39-42), (5:52-55), (9:19-30) speech audio input is received and the language identified, i.e. recognizing…a voice input, where the speaker is a user in a motor vehicle and the user’s language may be based on prior input, i.e. first operating mode);
checking, by the speech recognition and language determination device, whether a language of the voice input corresponds to the first operating language ((9:30, 45-50), (10:12-15) the speech recognizer identifies the language of the input audio, i.e. checking…whether the language of the voice input, limiting comparison of the input audio to a recognition model of past input, i.e. corresponds to the first operating language);
transmitting, by the speech recognition and language determination device, the query signal to an output device to output the query signal ((10:16-30) the request data, i.e. query signal, is output to the user interface, i.e. transmitting…to an output device);
receiving, by the speech recognition and language determination device, an operating signal, wherein the operating signal describes an operational action of the user and indicates a desired operating language ((10:16-30) the user is able to confirm the language, input a correct language, or input a ‘try again’ response, i.e. operating signal describes an operational action of the user and indicates a desired operating language, through the user interface of the computing device, i.e. receiving…an operating signal);
Atty. Dkt. No. 4557.1590001-4-AL HADDAD et al.Application No. To Be Assignedsetting, by the speech recognition and language determination device, the operating mode to be set or the operating language to be set in response to the received operating signal ((3:51-61), (10:12-15), (10:31-32) user inputs, i.e. received operating signal, confirming the identified language, i.e. operating language to be set, is used to select the recognition models for use in recognizing input audio and performing additional functions, such as generating messages or notes and responding to queries, i.e. setting…the operating language); and
While Beaufays provides a score for recognition candidates that match the input audio, Beaufays does not specifically teach a confidence value for the voice input, and thus does not teach
assigning, by the speech recognition and language determination device, a confidence value to the voice input depending on a result of the checking, wherein the confidence value describes a probability with which the language of the voice input is the second operating language;
generating, by the speech recognition and language determination device, a query signal describing a request in the second operating language understandable to the user, wherein the request indicates an operating mode to be set or an operating language to be set, depending on the assigned confidence value;
ascertaining, by the speech recognition and language determination device, a percentage with which the speech recognition and language determination device correctly recognizes the voice input within a predefined period of time, wherein the setting of the operating mode to be set or the operating language to be set is carried out depending on the ascertained percentage.  
Eckert, however, teaches assigning, by the speech recognition and language determination device, a confidence value to the voice input depending on a result of the checking, wherein the confidence value describes a probability with which the language of the voice input is the second operating language ([0044-47] a language designation of the utterance, i.e. voice input, is provided, along with a confidence or probability value, i.e. assigning a confidence value, to reflect the reliability of the language identification, i.e. depending on a result of the checking…a probability with which the language of the voice input is the second operating language);
generating, by the speech recognition and language determination device, a query signal describing a request in the second operating language understandable to the user, wherein the request indicates an operating mode to be set or an operating language to be set, depending on the assigned confidence value ([0048:9-16], [0054:1-9] if another target language is recognized based on the language identification, i.e. depending on the assigned confidence value, the dialogue is continued in the recognized language, i.e. in the second operating language understandable to the user, and a direct inquiry is made, i.e. generating…a query signal describing a request, that asks if the caller wishes to continue in the recognized target language, i.e. request indicates an operating language to be set);
ascertaining, by the speech recognition and language determination device, a percentage with which the speech recognition and language determination device correctly recognizes the voice input within a predefined period of time ([0044-46], [0048:7-12] the language identification identifies a language of the utterance as well as a probability value, i.e. ascertaining…a percentage with which the…device correctly recognizes the voice input, where the utterance signal can be held in a buffer for processing, i.e. voice input within a predefined period of time), wherein the setting of the operating mode to be set or the operating language to be set is carried out depending on the ascertained percentage ([0053] if the decision of the language identification is certain, i.e. depending on the ascertained percentage, the dialogue continues with either the same language or a new target language, i.e. setting of the operating language).  
Beaufays and Eckert are analogous art because they are from a similar field of endeavor in recognizing the language of a user and utilizing the language in a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of recognition candidate languages teachings of Beaufays with the specific use of probability or confidence values to set the system language as taught by Eckert. The motivation to do so would have been to achieve a predictable result of enabling a system to use a speech dialogue in the language spoken by a caller (Eckert [0052]).

Regarding claim 9, Beaufays in view of Eckert teaches claim 8, and Eckert further teaches
request in the second operating language understandable to the user comprises an audio message or a text message in the second operating language, or an image message ([0067] the caller is asked whether they wish to continue with the detected target language, i.e. request…comprises an audio message, where the request is put forth by the dialogue application in the target language, i.e. in the second operating language).  

Regarding claim 10, Beaufays in view of Eckert teaches claim 8, and Beaufays further teaches
setting, by the speech recognition and language determination device, the second operating mode to detect the operational action ((12:50-60) the recognition candidate is used by the speech recognizer, i.e. setting…the second operating mode, to appropriately process the input, such as sending a search query to the appropriate search engine, i.e. detect the operational action).  

Regarding claim 13, Beaufays teaches claim 12, and further teaches
recognize a voice input by the user of the motor vehicle in the first operating language ((3:39-42), (5:52-55), (9:19-30) speech audio input is received and the language identified, i.e. recognizing…a voice input, where the speaker is a user in a motor vehicle and the user’s language may be based on prior input, i.e. first operating language);
check whether a language of the voice input corresponds to the first operating language ((9:30, 45-50), (10:12-15) the speech recognizer identifies the language of the input audio, i.e. check…whether the language of the voice input, limiting comparison of the input audio to a recognition model of past input, i.e. corresponds to the first operating language);
transmit the query signal to the output device ((10:16-30) the request data, i.e. query signal, is output to the user interface, i.e. transmit…to the output device);
receive an operating signal, the operating signal describing the operational action of the user and indicating a desired operating language ((10:16-30) the user is able to confirm the language, input a correct language, or input a ‘try again’ response, i.e. operating signal describes an operational action of the user and indicates a desired operating language, through the user interface of the computing device, i.e. receive an operating signal); and
 set the operating mode to be set or the operating language to be set in response to the received operating signal ((3:51-61), (10:12-15), (10:31-32) user inputs, i.e. received operating signal, confirming the identified language, i.e. operating language to be set, is used to select the recognition models for use in recognizing input audio and performing additional functions, such as generating messages or notes and responding to queries, i.e. setting…the operating language).  
While Beaufays provides a score for recognition candidates that match the input audio, Beaufays does not specifically teach a confidence value for the voice input, and thus does not teach
assign a confidence value to the voice input, wherein the confidence value describes a probability with which the language of the voice input is the second operating language;
generate the query signal describing a request in the second operating language, wherein the request indicates an operating mode to be set or an operating language to be set depending on the assigned confidence value;
Eckert, however, teaches assign a confidence value to the voice input, wherein the confidence value describes a probability with which the language of the voice input is the second operating language ([0044-47] a language designation of the utterance, i.e. voice input, is provided, along with a confidence or probability value, i.e. assign a confidence value, to reflect the reliability of the language identification, i.e. a probability with which the language of the voice input is the second operating language);
generate the query signal describing a request in the second operating language, wherein the request indicates an operating mode to be set or an operating language to be set depending on the assigned confidence value ([0048:9-16], [0054:1-9] if another target language is recognized based on the language identification, i.e. depending on the assigned confidence value, the dialogue is continued in the recognized language, i.e. in the second operating language understandable to the user, and a direct inquiry is made, i.e. generate the query signal describing a request, that asks if the caller wishes to continue in the recognized target language, i.e. request indicates an operating language to be set);
Beaufays and Eckert are analogous art because they are from a similar field of endeavor in recognizing the language of a user and utilizing the language in a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of recognition candidate languages teachings of Beaufays with the specific use of probability or confidence values to set the system language as taught by Eckert. The motivation to do so would have been to achieve a predictable result of enabling a system to use a speech dialogue in the language spoken by a caller (Eckert [0052]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufays, in view of Eckert, and further in view of Thambiratnam (US Patent No. 7660715), hereinafter Thambiratnam.

Regarding claim 11, Beaufays in view of Eckert teaches claim 8, and Beaufays further teaches
generating, by the speech recognition and language determination device, a playback signal, the playback signal describing a playback of the recognized voice input ((12:24-36) data according to the recognition candidate of the input audio, i.e. recognized voice input, may be formatted into a text transcription of the input audio, i.e. generating…a playback signal);
transmitting, by the speech recognition and language determination device, the playback signal to the output device ((12:24-36) the data, such as a text transcription of the input audio, i.e. playback signal, may be output either audibly or visually to the user on the user’s device, i.e. transmitting…to the output device); and
While Beaufays in view of Eckert provides the ability to audibly output a transcription of the input utterance, Beaufays in view of Eckert does not specifically teach the ability for a user to confirm the transcription is correct, and thus does not teach
determining, by the speech recognition and language determination device, that the voice input has been correctly recognized in response to a confirmation signal from the user, wherein the confirmation signal describes that the playback of the recognized voice input is correct.  
Thambiratnam, however, teaches determining, by the speech recognition and language determination device, that the voice input has been correctly recognized in response to a confirmation signal from the user, wherein the confirmation signal describes that the playback of the recognized voice input is correct ((3:39-49), (7:20-25) an IVR dialog receives a verbal utterance from a speaker, i.e. voice input, the transcript of which is output using TTS, i.e. playback of the recognized voice input, and the user can confirm the speech recognition engine correctly recognized the spoken input, i.e. determining…the voice input has been correctly recognized, where the customer can communicate through a voice channel connection, i.e. in response to a confirmation signal from the user).  
Beaufays, Eckert, and Thambiratnam are analogous art because they are from a similar field of endeavor in processing speech in voice activated systems. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the audible output of a transcript of user voice input teachings of Beaufays, as modified by Eckert, with the option for a user to confirm that the output transcript is correct as taught by Thambiratnam. The motivation to do so would have been to achieve a predictable result of monitoring an ASR engine to guarantee that the transcription of the verbal response is correct (Thambiratnam (7:42-47). 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/26/2021